—In an action to foreclose a mortgage, the defendants Laurie Altman, as Trustee of the Judith Eidelkind Trust, and the Trustees of the Judith Eidelkind Trust, appeal from an order of the Supreme Court, Suffolk County (Gerard, J.), dated June 23, 1999, which granted the plaintiffs motion for summary judgment and denied their cross motion, inter alia, for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that this action was timely commenced. The loan documents provided that the acceleration of the mortgage debt was at the option of the mortgagee. The recovery of installments due within six years of the commencement of the instant action was not time-barred (see, Loiacono v Goldberg, 240 AD2d 476; Pagano v Smith, 201 AD2d 632, 633).
The appellants’ remaining contentions are without merit. O’Brien, J. P., Sullivan, Goldstein, Luciano and Feuerstein, JJ., concur.